Case 2:20-ap-01559-ER   Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                         Exhibit Exhibit E Page 1 of 22




            EXHIBIT E
Case 2:20-ap-01559-ER           Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                                 Exhibit Exhibit E Page 2 of 22




                              HOSPITAL SERVICF.S AGRERi.VIENT
                                        (lVIS-J>RG)


                                          llF.T\VEEJ'\

                                   CARF.IST IIF.ALTH PLAN

                                             AND




O"C.<!11\lill' H~<(lil:il
IlospiUll DRO M:dicn1c only
V, IJ~•lll!IJ.
iev: J{l.24.t?.IJI
Case 2:20-ap-01559-ER                                             Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                                                                                                                   Desc
                                                                   Exhibit Exhibit E Page 3 of 22




                                                                                   CARk:18T )Hi:ALTII PLAJ'\
                                                                   HOSPITAL SERVICES AGREEME~T


   lll£(~JT ,\..L,S.    IOI' . . . . . ~ ·   ,t-•••• .............. , ., ..... t   f , . , . . . . . , ............. # • • • • • ' t ... , • • • • , ... , • • • • • • • • • • • , . •   tcJ+••••••• , ...... ••11 •••   •tt-tt• •• , . . . . . . . . . .   J




   ARTICLE II. PLAN RESl'00Sl.UlLITIEcS ............................................................................................................. 4

   AHTJCl,I•: Jll. ll(}S.l'ITAl.- Hl'.:S1'07''SlUlLlTll~S ......................................................................................-.... 5



   ARTICLE V. UTILIZATION MANAGE:.ME:'>l'TAND QUALITY IMPROVEMENT PROGRAM .............. 10

   ARTICLE VI. 'fERM ANDTEIBHNATlON OF AGREEM.1!:NT..................................................................... 12

   ARTICLE VU. UJ•'.GUl,ATOJlY COl\11')..XANC.:E .......................................................................... ,.................... 13

   AH.TlCl,F.          vm. ACCESS TO Al'iJ) CONFH>F.NTJAl,1TY OF MF.DICAL rrncmms ..............................~. H
   ARTTC(.F. IX. RF.LATIOl'iSHll"> OFTHF. f'ARTlf~S ......................................................................................... 15

   ARTICLE X. LIAfHLlTY, INDF.)1NlTY AND INSURANCE: ........................................................................... 16

   ARTICLE- XI. PLAN ME.:\'181<.R COMPLAINTS AND GJUEVANCES ........................................................... Hi

   ,\RTICLF, XU. DISPUTE RESOLCJTION ..................................................................................................., ........ 16

   ARTICLE XIII. U~FORE.SEEN ClRCUi\'lSTANCE.S ........................................................................................ 17

   ART IC.LE XIV. GENE~.AL J':ROVISIONS ...... ,................................................................................................... 17

   ATJ'AClfMli:NT A COVlm.Jm HOSPITAi, Sl·.:RVIGES ..................................................................................... 20

   ATJ'ACUMF.NT                        n cov1m.r:n HOS)llTALSF.RVlCl~ A~T> COMPl(:','SATION sc:in:nm,JL................ 21
   ATTACHMENT C PROFE:SSIONAL LIABILITY J~SURANCE COVERAGF, FORM ............................... ,23

   ,\ 1·T ,\(;HM Ei'iT D l)1S('LOS{;RE F()Rf\.'1 ...................... ~.,t, ............. , ........ i., ......... ,l,.jl1,titl••u•t•••·-···~· .. ··········--••t1-,u,at1,u., .. ,u,, '2,1




   O'C<J11110, 1!Q:;pit1l
   1-lo~pilal D!\(i tvk<licar: only
   v. 06·1 It"&
   l'CY IO 7.11. 1ZJjl
     Case 2:20-ap-01559-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                              Exhibit Exhibit E Page 4 of 22



                                               HO.Sl'ITAl, Sl(RVICES AGRf.E)·lE>-IT


     This llospital Services Agrccmcnl ("Ag1·ccment'') is entered inlo bclwccn CARRIST llEAl,TH
     PLAN(" Pinn''), n California (;(}T}Jonitinn and health plan. and O'~onnor Ho~piti\~ ("Hospirnl") to he cffectivo
     from 1/1/2013 ("Eftecth1e lJah:!").
                                                                RT!'.ClTALS

            t\. WH}:Rl~AS, Plan is licensed to operate a health cure service plan under and subject to 1hc
                rec1oiremc11ls of the Knox-Keene llenlth Care Service Plan Act of 1975. as amended (the "Act"), and
                   the ruks pmmulgnted thereunder ("D~ lHC Rcgulfltioris");
                                                           1




            B. WH:tm}:AS, Plan nn·n1)gcs the provision of health care scn•iccs to Medicare beneficiaties in Plan's
               Medicine Advantage Prescription Dn1g ("M1VPD") anc.l Special Needs ("SNP';) Plans under a contrrict
               with the Center fol' Medicare and Medicuid Services ("CMS")~
            C. \,VJU:;Rl:AS, in (Jrdcr to provide sue.h .services, Plm1 desires to cnlcr into contracts with hospito.ls,
                   heal!h care providers and llrofoss ionals licensed and ~xpericnccJ in providing hea 1th <:,arc sel'viccs to
                   Medkare bcncficial'ics;

            D. WllEReAS, Hospital is liccrnled and experienced in providing hospital services io Mcdicorc
               beneficiudes; and
            C. \VHF..REAS, Pinn mid llospi1ul dc3ir~ to untor inti) thi!i Agrocmont for llo!!pit1tl to provide or (lrrnnge
                    for the prov isfon of certain hospital services and surplies to Plan Medicare Members.

                                                               AGREEl\·IENT

     NO\\·\ THERll'.J:'ORl.i;, in considerntion of the mutual covenants conlaincd herein and other good and valuable
     consideration, the receipt of which is hereby acknowledged, th~ parties, hnving folly 11egotiatcd all torms :.=md
     conditions h~rcln, mulually agree as follo,vs:

                                                                ARTrCLE J.
                                                               DEFll'ilTlO~S

     The tollowing tern1s shall have the following meanings for purposes of this Agreement:
     l.l           ~'.Acts and RegulatiMli 11 mcflns the f cdcral and California codes mid regulations Lhat govern the services
                   to be provided 111Hlcr this Agreement which are more fully describ~<l i11 Article Vil.

     1.2           ''A,11c.il)l)ry Services" means llwse Covered H..::alth Care Services necessary for the diagnosis and
                   treatment of Plan Medicare Member:;., including, bur not limited to, ambulance, amblllatory or day
                   surgery, durable medical eqnip1m.:!ll, imagirig services, laboratoryi phmmacy, physicul or occupational
                   therapy, Emergency Services und c)lhcr !lc:rviccs custoiriarily deemed nncillary.

     l.J           "A1lftchmcnt(s}11 means the ottachments, mm1bi:red A lhrnugh D to this Agxeement which are
.j                 incorpcm1.tcd herein as if set forth in full and as oft he .E.ffcclivc Date of this Agreement.

     l.4           "Authoriuttioo" or "Authorized 1' means tl1c approval by Pinn for a Plan Medic,irc .\itcmbcr to bu referred
                   to a specialist physician, to be hospitali7.cd it1 a hospital or a skilled nursing focilitr, to be prescribed
                   pharn1aceuticals not included in the Plan'::. drug fomrn!ary, or for covered Ancillary Services including
                   durable medical equipment, hom~ health hospital services, illllhulatory surgery facility, and med.ical
                   tnm~porlal ion sorviccs.

     O'Ci.mn(fr·Ho,plral
     Ho,pi:al DIW Mc!licnrcvnl}'
     V {l(1·IIAA
     rt:~. 10.24. 12,'.il
Case 2:20-ap-01559-ER                       Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                Desc
                                             Exhibit Exhibit E Page 5 of 22



1.5             '.'.J}cmitl!.r Agr~meu.t" or "Plan. C..ontrn9_f' menns a written agreement between Plan and CMS whiuh
                describes coverage for Covered Health Care Services to be provided to ])Jnn Medicare \tembers.
l.6             "CM.S'' means lhe Centers for Medic~re and Medicaid Servkcs, lhc agency of the federal g()vcrnmcnt
                responsible for mlininislrnlion of the l\lk1hcare progr<'lm or its succes!;cJr.

1.7         :'.Glean .C.!:{l!!n'.'. mean::. a claim that has no dcfoct, impl'opriety, lack of any required sul,::.;tantiating
            documentation including the s.ubsrnntiating documentation needed to meet the requirements for crn::ounltlt
            data or pmiicular circumstance requiring special treatment that prevents timely payment; and a claim thnt
            otherwise conforms to the clean claim requirements for e<Jllivnlent claims under original Medicare.

l .8            :.:.C.Qit1stJr<11\~~~ means an amount that may be required ns a share of cost for so1vices after any
                deductibles m·e paid. Coinsurance i& us•.rn.lly a percentage (for example;. 20%).

l .9            "Coor<Hnalkin of H(mefits'' or ''COB" mean the determination of order of finoncial responsibility that
                applii.ls wb(:ln ~wo '·-'r mor<:; cndtic~ prc..wkle wvcrnge of services for an individu,1J.

l. l O          "Co-p11vmc11t 1• mc1m1, .i.n amounl lhat may be. required a$ a ~hare of co.,;t for a mcdic(il i:;ervice or supply,
                like ::i doctor's visit, hospital outpatient visit, or .n prescription. A copaymenl is usu.ally a set amount,
                rather tllao a percentage. Por example, $JO or $20 ma)' be required for a doctor's visit or prescription.

L 1l            ''Covered Hcallh Care Scn·iccs" means those health care scn,ices ,md supplies covered 1111der a Benefit'>
                Agrccrmmt/Phm Conlruct. Covered Hcatlh Cure Services includes Covered Hospitul Services.
1.12            ~Govcre~. U9.~llitnLStrviccs''. means those Covered Health Care Scrvic,es which flospital shall prnvide or
                nmmge for the provision of to Plan Medicare Members, \Vithin the scope of it-, Jicen:;urc, und which me
                described i11 Attachment A.

Ll3             ''))eductih!c" means th~ ~moum that rnusl be paid for lwnlth cure or prc:,criptiom:, before Original
                M~dicarc, Inc prc~crjplfon drug plan; {.lr olhcr i11surnncc begins lo pay.

I. l ti         '.'DMI IC'' means tho Cnllforn i.n Department of Manoged l Iealth Care regulncing heollh care service plans in
                Califomin.

Ll5             ''Downstream Rntit~ mean al I health cam providers or other 1.mlilie~ contracted or subcontracted with
                Hospital 1<) provide or arrange for Covered Hospital Scrvii,;ct> Lu f>lan :'vkdicarc Jl;fomf>cr1::, inc]uding but not
                Hmitcd to individual physicians; ancillary providers, subcontracted administrative services vendors, third
                party admi11islratt~rs and management compa1\ies.

1.16            "Emergtin:.w Mudicill Cc,mcJition'' means     ii medical   C(lndition 1mmife1>~ing itself by the sudden onsd of
                symptoms of acute severity, which may include severe pain: such th2t a reasonable person would expect
                that the absence of immediate medical attention could result in {J) placing the member's health (or, with
                m;~1ect to u pregnant woman, h~r pregnancy or hculth or the heallh of her fetus) in serious jeopardy, (2)
                serious im11air1ncot to bodily functions, or (3} serious dysfunction of any bodily organ or part.
l.17            "Emergencv Services nml Care" means medical screening, ~xamination, und evaluation by a physician, or,
                10 the cxlcnl permitted by npJllicuhlc law, hy other nppropritltc perS{.lnncl 1111der lhc suµtirvision of a
                physician, to determine if tm Eme!'ge11cy Medical Condition or ~·Active Labor'' exists aud~ if i~ does, the
                en.re, tl'eatinent, and $Urgery by a physician necessary to relieve or eliminate the Eme1·gc1my Mc<lklll
                Condition, within the cnpability of the facility. II al:m means an additional screening, examinn1ion, and
                evaluation by a physician, or olhcr pc.:rsonnel lo the extent pcrmiucd by applicable law and within the scope
                <.1f their licc1m1rc and clinical privileges, tn determine if u psychiatric Emcrgl;!ncy Mcdh.:al Condition exists,
                and rllc care and treatmcllt necessary to relieve or eliminate the f}sychiatric Emergency Mcdicai Condition,
                ,vithin the capability of the facility. Active Labor means a labor at a time at \Vh ich either of the following
o•ton11o'r.1'io~p·ifal
1-fospirnl DRG Mc1i<:-ilrc only
.,. 0(,-11 gg
,ev. 10.24.12:jl
                                                                     2
      Case 2:20-ap-01559-ER                          Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                       Desc
                                                      Exhibit Exhibit E Page 6 of 22



                  would occur: ( l) Thei·e is inndcquarc time 1o effcc1 safo transfer to nncther hospital pri(lr to delivery. or (2)
                  A lransfcr m,1y pose a threat to the health and safety -Of the patient <ir lhc unborn child.
      J.18        "Health Profosiional'' means any nursc/physidan ('.:Xl1mder (e.g., nurse practitionCt". 1>hysician assistant) and
-lI               01111.:r allied health professional, including hut nor lin'litcd lo a hci1lth educator, dietician, labl)rnlory
 i               technologi£>t, audiologist, speecn pathologist, psychologist, podiatrist, denth;t, chiropractor, physical
                 therapist, occupational therapist, clinical suciai worker, marriage, family and chilcl counselor, optometrist
                 ,)t dis11~nsing opticiun 1 who is licensed by the Srntc orCalifom(n and who provides e-01·tain Covered Health
                 Cate Sel'\dces I<) Pinn Medicare :Vlembers through an agreement with Plan or '.H<J:;pitaL
                  11
      J. l 9       Medi-Cal" means the fodet·al and state funded health care program established hy Title XIX of the Social
                  Security Act, as umenclecl administered in California by the California Department of Hca\th Cure Services
                  (UHCS).

      1.20        "Medi~alh• Nccc~sary", llS defined by applicnble federal and !>late law, mttans those Covered I [calth Care
                  Services, \.Vhich arc:
 Ii               (n)          Provided for the diagno:;is m Lhc <lircct cm·e or treatment of a medicnl conditkm, illness or
~                              injury;
                  (h)          Appropriate for the symptoms consiste1lt \'Vith dia.[!;101:ds and otherwise in accordance with
                               gcncra11y 11c;;epted medical practice nnd professionally recognized swndards;
                  (c)          Not furnished primarily for 1ho convenience of \be Plan Memher, tlle attending physician or other
                               f>J'UVi<let of stirv ic~:.; uml

                  (d)          Performed :11 lhe mosl .appropr1ate level that would provide safe and effective care for the Plan
                               i\:feinber's medical condition. When np1)lied to hospitalizntkin, this menns that the Plan Member
                               requires acuto care due to the nnture of the services rcndcrc<L or the Phm Member's C\)ndition~ and
                               that the Phm (\,·!ember cannot receive safe and adequate care as an outpatient OJ' at n lower level of
                               care.

      L2l         ·1Plan Hgspital" means any institution licensed ;ind certifilld for participation under Medicare and Medicaid
                  (Medi-Cal) as .;111 acute care hospital that provid1,::; certain Covered lleulth Care Service.~ to Plan Me<licnre
                  \t[cmbers through an agreement with Plan.

       l .22      :'.P.lari .Mcd_ic.rt~e Member'• mtlun un individual eligible to receive \1cdicMt1 btmefits who hns elected or has
                  been assigned to Plan to receive up1>licuble Medically Necessary Covered Heallh Care Services. A Plan
                  :vtcdicnrc Member may also be rcforrcd to in this Agreement as Plan Member.
       1.23       ''Plan Plw~icimi'' means a llhysician duly liccuscd to practic1.:: m~dicine or osteopathy in ~ccordunce \.Vith
                  applicnblc California law who has entered in1o an ngrcemenL with Pinn, or n Plan Provider, to provide
                  profossional c,1re and services to Plan Medical'c 'Members.

      1.24        ··Plan Provid~rs" means the physician$, m(.!dical groups, independent prnc1ice asi;ociations (lPAs), hospitals,
                  skilled nursing facilities, home health agcncit:!s, plmrmacies, ambulance cornpanies, htbumlories, X-ray
                  facilities, dmable medicn\ cq,1i~)incn.t suppliers and other licensed health care cntilics or, professionnls
                  which 01· who provide Covered Ilcalth Care Services to Pinn Medicare rvtembcrs tlmmgh an {lgreeinent
                  with Pinn, or another Plan Provider.

       1.25       '.'.P!l!•lnJ'Y Care P!ivsician'' or "pep•·• means n Plarl Physician, chosen by or for a Pinn Member imd is
                  primarily responsible for providing initial care to the Plan Member, maintaining, the C(>nti,mity (}f lhc
                  Plan Mernber's care, providing Primary Care Services (IJlCI initi~1ting referrals to other C;,1vered Health
                  Care Services for the Plan Member. PCP:- include g~nernl and family l)roctitioners, internists,
                  pediatricia11s, an<l primary care ohstctrici,ms/gynecologists.
      -Ot(!onnor ll,i~plt!1I
      H1J~;,ilal DRG Mcdicm: onl>•
      ~.Oli-11~
      t~V I0,7.4. )1~'1
                                                                         3
Case 2:20-ap-01559-ER                        Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                  Desc
                                              Exhibit Exhibit E Page 7 of 22



t .26           "Provider Services Y1anual'' menns documentation of the Plan's medical and administrative policie::,.,
                procedures, ~ind performance standnrds applicable to services under this Agreement so Jong as any
                mnterial terms that vary this Agreement are ogrccd to in advance in wl'iting by Hospital. ln the event cf
                a conflict between the Agreement and the J\rovider Manual, the tet'ms of the Agrccmen1 shall prevail.

L27             ~Qui.tHtY llll f)q.lye1_1)QJ.\LP1QQ.~:'l!J\.''. mca11s Plan's program de.:;igned to { 1) assure the provh,ion of quaiity
                Covered Health Care Services t() Plan Medico.re Member:,, (2) document thf1t quality of care provided
                is being reviewed, and (}) ensure that J)rt1hlcmi"i arn identified, and effective corrective action is
                implemented nnd followed up.

1.28            "Sgrvi-;i.c..tVca·• means the geographical area cQmpri$C<l of those areas designated by thi;: U.S. l'os.t.iJ
                Service 7.ip Codes that have hccn approved for the Plan by DMHC and CM8, irnd if npplicable DHCS.

1.29            "Utiliza~_lOn Jyfanagement Program" meani; Plan's progrnm de::.igned lo n:vkiw uud mrurnge the
                utilization of Covered Health Carn Services provided t.o J>lau \1cdicarc Members.

                                                           AR'flCLE IJ.
                                                      PLAN RESPONSIBlLlTfES

2.1             Plan_l1~.P.9TJ.sil1i!tl)'..:. Plan shall perform lhl.l administrative, operati<.111s, enn.1llmcm, member services,
                marketing, qualiLy management and improvement, utilization management, ri;gu]lltory compliance; and
                rcporLi11.g fu11ctions appropriate and ncccsr;ary for r.hc adminisLrnti~1n of Plan Henefit Agreementll1 lan
                Contracts and this Agreement.
2.'2            MP.f!~al Group/PCP As_,~i(!n.ms.m. Plan sh.ill ensure lhal each Plan Medicare M~mber s~lects or is
                assigned to a Pl.an provider and/or to a Primary Care Physician tt, provide 1111d make available Covered
                I lealth Care Services 10 the Plan Medicare Member.

2.3             JJcntilication Cards. Plan shall provide or tUTangc for idc.ntification cards or other materials for Pinn
                Tvf cLlicurc lvfomhcrs, w enable HnsJlital lo identify Plan Mcdicurc tvtcn,bcn; who arc eligible to receiv~
                Covered Hospital Services frnm or thrnugh Hu~pilal, and shall verify JlJan Member eligibility and tlte
                Covcl'cd Hosr)it.al Services th.at the Plan .\rfcdicarc Member iii, Authorized lo rcccivi.: \lpc.m reqm~st frnm
                Hospital.

2.4             Compensation. Plfln shall compcn:ill.l{) Ho!-lpital for Covered Hospital Services provided to Plan
                Mc:dicarc ;\'fcmbers under the Agrcc,m:m as fully dc;';cribcd in Article IV below.

Z.5             Monitor Qua lily of Care. Plnn shall monitor the quality and utilization of health care pl'ovided to Plan
                Medic.ire ::V1embr:irs in accordance with the Plnn's Quality Improvement and Utilization Manngement
                Progrnm policies und proccd ures sel forth in 1be Provider Services M.nnunl and all appHeahlc legal
                r~quircmcnl!:i.

2.6             Oele~ation Agreem~J.U.. [f nny of Plan's responsibilities under its contro.ct with CMS is dolcgalcd to
                f lospitul, such activities and reporting responsibilities shall be in n written delegation atrnchmcm to thfa
                Agreement. Pinn reserves the right to revoke such delegation and rcpmting requi1·emcnts if CMS or Plan
                determines thm Hospital has not performed satisfactorily. Plan shall monitor sue)\ activities on an ongoing
                basis. If credentiating of medical professionals is delegated to I lospital, the crede11tialin,g pmcess of the
                Hospital is subj~ct to review and approval, nnd on going auditing, by tht Plan. Hospital shall perform a11y
                delegnted activity in com1>liance with all fif)plicable \.ledicnre laws, regulations, and CMS ins1ructions.




O'C6n11.i',r Ut/~(lill\l
H¢$pirr,l ORG Mcdlc,uc {IO!)I
'(, ()6. (lgg
r~~·. ! 0.::?•1. l?/JI
                                                                       ,,
Case 2:20-ap-01559-ER                      Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                  Desc
                                            Exhibit Exhibit E Page 8 of 22



2. 7          Delegation. If Ho~pi111I h; delegated s1::li;:ctiv11 <JJ' other provid0n;, contractors or subcontrnclors in the
              provision of Covcrccl Scrvicci; umkr this Agrccmenl, Phm rc:aim; the righ1 to approve, :mspcnd or terminate
              auy :;uch 11rrnngemc1\t.

2.8          M11.i11teJ1~n.ce of Pel's9nn~J nnd Fae iii.Hes. Plmi shall, or require its authorized re1)1'escnrative tW np,ent co,
            maintain adequate personnel and facilities to provide telephol)e and written response to inquiries rcgartling
            eligibility, enrollment, Covered Se1vices, and prior nuthorirntion for Hospital and Medical Services. Plan
            \ViU provide n c..~urnmt list, as well flS timely updates, of all administrative personnel to whom nny inquiries
            should be directed.

2.9           Financial Records. Plan shall maintain in accordance with accepted accounting J)racticcs such financial and
              nccountlng information ns shull be necessary, nppropriate or convenient for 1llc proper ndminislracion of
              Pinn and 1his Agreement This section does not authorize I lospital to inspect or audit Plan's financial ~nd
              accounting proccs?;cs mid information.

                                                        ARTlCLR IIL
                                               IIOSPIT AL RESPONSlntLITIES

3.1           l 1rovh;ion of Covered ~~rvicc:,;.
                                             Hospital slrnll provide or nrrnnge for lhe provision of Covered
              Hospital Services described in Attachment /\, and within the scope of its licensure, to Plan
              Medicare {vfombers.

3.2           Arrangement and Availability of J,:overed Servic~. llospitni shnll provide or arrange for the staff,
              per:;onnel, equipment, nnd focilitie!l nece~l:lary for Plan Medicaro Membor!l to obtoin Covcrod
              Hospital Services from Hospital. Such Covered Hospital Services shall be available and acccssthle
              on n hventy-four (24) hours a day, seven (7) days a week basis.
3.3           Dmvnstrcarn En1Jti~. If any servicet> under this Agreement is w be provid~d by a Downstl'eam
              Entity contracted by Hospilal, Ho:-.pital shall ensure lhat the f)Qwnstrcnm Entity agrees to all
              c<.mditions agreed lo by the J·fo.-:;pilal under this Agreement. Sucli Downstream Entity -:-ontrncts ure
              si1~iccL to approval by Pl1111, CMS, and itpplicablc slntc ugcncic:\:.

3.'I          Suliv,::,mrJ1.Y.t.'1.. with D0wnstr~J1m. E.1;iiii~::;. Hospital agre-0s to maintain, provide to Plan, and, upon request,
              make available to C.\ilS copies of nil subcontracts for the provision of Covered ( lospital Services and to
              ensure that all such subcontracts m-e in wdting, comply with the Acts and Regulations, and require that the
              subcontractor:

                     (i)    Mnke all applicable. books and re~ords relating to services under this Agreemeat
                            uvailable ut all rem;onablti times for inspection, examination, or copying by CMS; and
                     (ii)   Retain such books and records for a tenn of ,tl least ten years from the close of !he
                            fi:scal year in which the subcontrnct is in effect.

              Hospital further agree~ C<.1 notify Phm in the even( m1y agreement with II s11b<:,on\rnctc.1r for the provision of
              Cowre<l Hospil:J] Services is amended or tenninatcd. Notice is considered given when properly addressed
              and dt;)poi:dleu 111 Lite United $b1L!a!!i PQstal Si,;rvii;c as Jirst-das~ registcr.:d mail, postage attached.


3-.5          Uo.spital · as. an lncermediary .Org_anization. To the extent applicable, if Hospital acts as an
              intermediary organization contt·acting ou behalf of individual hMlth care 1>rovi<lers and/or
              facilities, tl\e following. shall apr}ly: (a) HosJ)ital agrees, if applicable, to JMY any s.ubcontraelcd
              provider prnmptly in accordance with federal and state rnlcs and regulations and to comply with
              eny 01.hcr laws and re~11httio115 rclalccl 1o [Htymc111, admini~lration or over.sight of the J)rovision of
              Covered l fos.pitnl Services rendered to a J\,fombcr; (h) Hospital i;lwll assure tlrn~ il!i ngrccments
              with its subconlrncted providers comply 'I-Vi1h the provisions of this Agr~ement ,rnd, as it pertains
O'(:im1iof lloSJiilal
Mospi:11! DRG M!!dica,~ onl~·
~. 0(1-flgg
r,w. l(J 1.4 12zjl
                                                                     5
Case 2:20-ap-01559-ER                        Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                              Exhibit Exhibit E Page 9 of 22



                to M<!dkarc Members, applicable federal rcgulatio1is in 42 Ci'R Section 422; and (c) Hospital
                agrees to flC1. M Plan's hchnlf and take diligent action to enforce the obHg.ition~              or
                                                                                                    Lhis: Agreement
                on :my snh•contrackd provider, inc Jud ing but not limited to the reqlliremerll to com ply with
                fodcr.a I And state laws, regulations, and Pinn instructions that have n bearing on the services
                J>rovidcd under this Agrccme1~t.

3.6             Plan Mcrnhcr .rcrmit11nion. Neither llospital, Hospital's employees nor Hospital's subcontrnctors
                shall request, demand, require or otherwise seek, directly or imlirccLly, the termination from Plan
                or from the ussignrnl:lnl of a Plan \.tc<licarc Member to the Hospital based upon the 1>1an Medicare
                ~vfomhcr1!. need thr or utilization of medically required services, or in onl~r to gu.in financially or
                otherwise from such termination. Hospiwl may request that Plan terminate the assignment of a
                fi.·1emb~r for reason~ ()f fraud, disruption of medical services, or foilurc to follow a Hospital's.
                orclcrs, or for any of the reasons specified by CMS for rnm1datory di!o.cMollment. However,
                Uc-spital agrees Iha! J>l..m shall have sole and ultimate authority to terminrite a Plan Medicare
                Member·~ assignment (>r co\lcrage, and llosl)ifnl undersrnnds thnt any rcquc~tcd termination of
                coverage of n Plan Medicare Member is subject to prior approval by CMS.

3.7             Emcnrq1c_y_$(,!ry_i~~s ;;1_1_1_{1_ Care.. Hospital shall make available hospit,il Emergency Scrvic~s nnd Care
                twenty-four (211) homs a dayt.:.even (7) days a week. Hospital shall provide such hoi.pital Emergency
                Scn ice5 and Cmc when Medically Necessary und shall not be required lv t>bli1io prfor /\uthor(n1lion for
                      1


                ::.uch Emctgcncy Services and Cr.re. Hospital shall notify Phm no later than lhc following: bu::iu<!S:5 <la.y .ifter
                a Plan Medicare Member rocoives such hospital Emergency Servi~s tmd Cur~ fr()m Ho&pital.

3.&             !19.~P.!J.al Cqm,munication Jvi1h Plan Members. Hospital undcr~tands that it may freely communicato
                wilh Plan Medicare Members who are !heir patients any of the following: (a) cnmmunicationi; nccessary or
                appropriate for the delivety of health care services; (b) communications to Plan Medicare Members
                regarding treatment alternatives regardless of the provision~ or limilati(m.~ of the Plan Member's coverage;
                (c) cmnmunications to Plan Medic.ire Members regarding applicable rights to appeal covcraJ:,ic
                determinations; or (d) com1mmications to Plan ).kdican: ~fombCJ'$ identifyi1,g the type of rcimbun,cmr.mt
                arrangement under which llospitnl is compensated for Hospital Ser,11ccs under this Amendment (i.e., fee~
                for-service, capitation, etc.), excluding any co1mm1nicatic.ms with r.'.lgatd to the applicable rates of
                reimbursement. Pint\ amrms that its utilization mun~gement decision making is hnscd mtly on
                appropriateness of care and service and existence of cQvcrngc; that it does not specifically rev,·ard 11calth
                care p1·ovide1~<; or plan staff for issuing denials of coverage or scrvi.:,c care; and while it has rif.klco::.t savings
                sharing arrangements with certain h<:llllh care provider groups, lhcsc incentives are to CllC()m'fif\C
                npproprinte utilization and discourage undcr-utili7ation hut tlOt to encourage borriers to cnre .and service or
                under-ut i1ization.

3.9             H!?~Rital Drue and Medication Policv. Hospilltl !o.hall establish p1)licies and procedures fol' the furnishing
                of drugs under emergency vircrnnstimces. H<tspital emergency room .~hall provide, when the course of
                treatnumt of a Plau tvfodir.:11r1::: Membi:)r under emergency circu1nstances 1·eqi1ires 1he. ~,se of drugs, a
                sufficient qmmtity of such drugs to last until the Plan member can rensouably be expected to have a
                prescription filled at u Plan nctwMk plu1nnacy.

3.10            Proyjd~r Servic£~..Ma_11uaL llospirnl shall comp-ly witb all fl Jan policic~ and procedures set forth in the
                Provider Services :\.1anual, and with all applicable state and federal laws and regulations relating lo the
                delivery of Covered l lospltal Services. Plun shull pro,.,idc Ho.spital with a complete copy o(' iL<; policies im<l
                rrrn::cdurcs prior to the completed execution of this contract Plun shull nolify Mospitnl at least sixty (60) dlly~
                prior to, except when fodernl or state Jaws or regulations require implementation of the change ion less~r cime,
                any m11tcrial chn1t.(\C in it~ Pnwider Manual. I lospital has the right to negotiate mid agree lo any chm1ge. In the
                evt:nl that Plan an<l Hospital cannot agree regarding the proposed modification within thirty (30) bl1siness days,
                Hospital lms th..: right to krminilte this Ag1·eement prio1· to implementntion of the change. In the event of n
                conflict between the Agrnement and !he Provider Manual, tile terms of the Agreement shall prevail.
o:<::onnni·· lfo~pl(al
Ht>-,pi:al Imfi Medicmt r.-nly
Y,   06-L l:g
IC\'   10 2<1.!2r/l
                                                                       6
Case 2:20-ap-01559-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                   Desc
                                         Exhibit Exhibit E Page 10 of 22




:LI t      A11Lhori?~11tiofil. Hospital agrees 1o ob1ain verbal or written Authorization, in accordance with Plan's
           policies and pi-ocedmes, prior to ndmission of a Plan Medicar~ ~fombcr 10 HO$pital, ,md prior to
           providing Covered Hospital Services to (I I•tun Mcdii.:arc Member, except for an ndmi~:;ion or Cov<:rcd
           lfospih1I Service:::. rendered 111 cmmccLio" with the rendering of Emergency Services and Care. The
           Hospital !)hall obtain approval for emergency admissions on the day .ifler 11dmission or when the day of
           admission is not a business d<I}'; th(;) fir:.l businc~:; day thercaficr. Failure to nntif.Y l'lan in a timely
           mmmcr may resull in a denial.
3.12       f)ta!!-~lar..rJ..~)f Carn. llospital shall provide OI' arrange for the provision of Covered Hospital Services to
           Plan Medicare Members in the snme manner an<l in ucc<.1rdance wilh the same stamlan.li:i of ~111r1;: and o1hcr
           standards, skill and diligence, and with the same time availability as it pwvidcs or ,nrm1ges for the
           provision of hospilnl und other servicl.ls and ::.11pplic:$ (o all o~hcr pati<ml!.. of I lo.,;)ital.
3.13       0ifcrimi.ml1i.on. Hospital shall not discriminote against any })Ian Medicare Mcmhcr on the bnsis of rncc,
           color, nntiom1l origin, ,mccst.ry, religion, sex; marital status, sexual orientation, mental or phy1,ical
           impairmctil, genetic characteristics, m· age.
3. l4      B,Qferral to Pfon Providers. Except in .in Bmcrgc11cy, or if no other Plan Provider is avnilable, or the l'lan
           Member's conditkm requires trnalment elsewhere, Hospital $lrnll make best efforts. to refor Vian Medicare
           Members only to other Plan Prnvidcr.$ for Covered Hospital Services and other Covered 1kalth Care
           Scndces.

3.15       l,,jgensure. Hospital shall maintain all Jicenst.ls rc<3uired by law lo <)pcratc its facililic.i;;, al I certification::;
           ncc~.ssary for Ilo~pita! 10 participate in :V1edk,m: and Medicaid CvJcdi-Cal) pmgrarns, and accri;:ditation
           by the Joint Commission ('rJC). Hospital agrees to nolify Pinn prnmptly in the cvc.nl Lho.L any aclion is
           taken against llll)'' such license, certifical.ion, or ~ccreditation.

3.16       MvaRce Directive. Hospital shall ensure dml it prominently documents in a Plan .\iedicaJ'e Member's
           mcdicnl record maintained by the Hospital whether or not the l'lan J\,fodfonre Member has exectited nn
           ach,.ancc directive.

3.17       Plan_ ·Member Transfer or Termination. IJospital shall not nsk Pl,m to terminate a Plan ::Vledicnre
           Member or transfer a Plan Medicare Member to mw1her Plan Hospital because of the Plan Meclicnre
           Member'~ medical condition.

3.18       C:::ult,m:i,.l...ru1d. . .JAJ)g~1istic Servic~$.- Hospital shall piwticip,1t<! in and comply with lhe performance
           standards, policies, procedures, .and programs established from tim~ tu time. by the l'lun nnd C)llS with
           1·espect to 1he provision of Covered Hospitnl Services to Plun McdicaJ'c Members in u culturally and
           linguistically appropriate manner. Bospital shall also comply with laws applicnblc 10 Hospital to
           provide intel"preter services to patients, including Plan Medicare Mcmhcrs, v<'ith limited .English
           proficiency.

3.19       ,&morting to Plan. l.:pon rc<:1uc!;lt by the Plan nnd suhjcct u, aprlicablc foderal and state law and CMS
           instructions, Hospital shnll promptly proviclc Phm with such financial, capacity, encountc1· data or
           other information, reports, documents or forms as mny be required to enahle Plan to fulfill it.'> rcpurling
           and other obligations under the Benefits Agreement or as otherwise required for purposes of
           compliance with tho Acts and Regulations. Hospirnl ng,·ce~ to provide Pinn with encoumcr data and
           other informaLional dala, including risk adjustment data~ sufficient to meet its rcporti ng obligations
           omk:r the Medicare program and Hospirnl's performance under chis Agreement .as required by law.
           Plan shall have sole responsibility for ftl i ng reports, obtaining approval from, nnd complying with the
           npp!icoblc laws und rcgulationi, of fodcral, stat~ and local governmental agencies having jurisdictio11
           over 1•1an.


O'C-011uOJI' Uo:11}\l~I
llo~pit.11 DRG t/.cJi,mreunl)·
~. M·1 lff.'.
(~\'. I0.24 .12/jl
                                                                  7
Case 2:20-ap-01559-ER                  Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                               Desc
                                        Exhibit Exhibit E Page 11 of 22



3.20       Hcallh Pn,fo;.i,irnial Liccnsun'.:. Hvspital !ilwH Cll!:>lln.! thal lhe Hcallh Profo!.{si1)11als employed by or
           under conlrw.;t with {lospilal $hall bc appmprialcly licensed to provide health care services in the Stale
           (>f California; shall have met and cu11Li1n1\! to 1111::el atl HpJ)licabk: slate laws, rcgulalions and Plan
                                                              or
           standa!'ds of care, nnd slrn.ll snb111il evidence such liccnsurc to Plan upou rcquc,'il. Hospilal agr~l.!s to
           notify Plan prompl ly in the event thal any action is iakcn again~l 11ny such licen!:ic, ccrtificatio11, or
           acc!'edilation.

3.21        Privil~g&,UQ.. Ph!!l PhysiciatJ~. Hospital agrees to cooperate to the fullest extent possihlc in granling
            I lospital medical staff privileges to Plan Physicians; provided howevet', that nothing shall prevcnc
            Hospital from requiring thnt such Plan Physicians meet Hospital's crcdemialing standards and compl}'
            with such medical s(aff bylaws. mies and regulations, policies nnd procedures as may be adopted from
            timt! lo time by !f<Jspilul und its medici1l staff. .li(Jspirnl shall, from dme to time, notify llfan of the
            n~mes of such Pl~n Phy~icinns lo Che e,x1ent permitted by its medical staff policies and protocols and so
            long as the disclM;urcg .~hall nol compromise the c<)nfidcntiali1y of the medical :;to.ffs rec~mls pursmml
            to California Evidcocc Code Section 1151 or other applic11hlc laws. Hospital agrees lo respllnd to
            periodic inquiries from Pinn as to whether any Pion Physician retains any such privileges gn:mrc<l by
            llo&pital's medical .staff and shall, at Plan's rnqucst, provide Plan v:ith cvidc.nce of mcdit.111 malpractice
            insurance coverage for each of rite Plan Physicians on its medical staff.

3.22        Complinnce with Lnws rind Reeulations. Hospital agrees to abide by the compliance policies and
            applicable stiindards of conduct in the Anti~Frm1d Plan estublished by Pinn in complian(}e with S1atc
            and Federal health care frnud waste and abuse laws und re.gulations to <he extent that they bear upon
            the subject matt~r \lf this Agrccmcnl.

3.23        Delc41aliuu Al{t"Ccm~.!J.1. If :my of Plml'S respom:ibililii.'-s under its contract with CMS is delegated to
            Hospital, suoh activities and reporting rc:;pon<::ibililies shall be in a w.ritlcn delegation attachment to this
            Agreement. Plan n:servcs the right to revoke such delegaLfon imd rep<.1rti11g retJUil"'.\ments if CMS or Plan
            determines that provider has ,wt performed sntisfoctorily. Such activities shnll be mouitornd by tlw Plan on
            1m ongoing b:~si$. lf crcdcnti11liog of mcdi<:.al profo.!$siomlls is dcfogated ti..1 Provider. the i;redentialing
            process of the Ho~pital is sul1iccl lo review and approval, nnd 011 gr>ing auditing, by the Pinn. Hospital shall
            perform any delegated activity in c<,mpliance ·wilh ~II llpplic11hle 7v1cdicnrc Jaws., regulations, and CMS
            im.tnu.:I ions.

3.2'1       pclcga.(io.n. If Hospital is dckgatc<l sclcctio11 of prnvi<.lcrs, cm1tractors or suhc~)1amcturs in the pro,dsion of
            Covered Services m1dcr this Agrccmc1it~ Plan retains the right t<J aprrovc, $w;pcml vr krminatc ,my sw;h.
            nrrirngomont.

                                                        ARTlCJ.11: rv.
                                                     COVWR~SATJOI\"

4.l         Claims Submittal Procedure. lfos.pihil shall submi1 cltiims for Covered H<)~pitul Services rendered
            under this Agreement 011 a UB-04 form, prnviding all the inform~tion ond d111a fidill; required by CMS
            fi.ir u Mcdican: claim. 11' the capability exists, the Ho::;pital !,lwll hill clectn.mically, providing the same
            iuformatiot) required on II UD04 using 11 HWAA compliam trnn~acticn :1ct Hospital sllall cocle all bills
            in a manner that accurately refleits the Hospital Service~ performed, including, but nol limited to,
            bundling prncc<lnrcs which, under standard billing practice, arc huncUcd together. Should, in the
            opinion of Plan, Hospital code bills so thnr the hills do not nccunucly reflect the services performed,
            Plan may, subjlict to the 1tppcal rights. of the Hospital, deny the inaccurate code$, and reimburse
            lIOSf>i1nl acco!'ding h"> the correct codes. \Vhcre Appl icablc, J-foi>pital agrees to inc hide !he unique
            national standard Hospital idc11tification number issued by CMS or Plan's assigned 1-fo:;pital number on
            claims $ubmiu¢,I to Pinn. Paihu·c w supply ll1is number 011 lhc: ~,l11ill) ~\1bmi1tcd shalt render a claim
            unclean.

O'<~vnnoV i·loi~rM:11
1-ios))itol DRG M<:<fi.~nr~ only
v.06,IIJlg
rev LO.'H.12/jl
Case 2:20-ap-01559-ER                      Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                Desc
                                            Exhibit Exhibit E Page 12 of 22



4.2            Date of ReceiP.l. Plnll shnll maintain n written or electronic record of the date of receipt of a clairn
               frmu Hof-pil:il. Hospilal may iuspccl such record on request and th~ purtics may rely on that record or
               on any otller admissible evidence as proor of the fact of receipt of the claim, including, without
               limitation, ~lectronic or facsimile confirmation of receipt of a claim.

4.3            ~9J!l)}.{\11Satim1 to J-lo~pilal. Plan shall pay Hospital for Covered Hospital Services re11dered to Plan
               i\iledicarc Members according to the compensation schcduk set fo1th in Attachment A. Unloss a claim for
               paynwnl is di~puted, J>Jm1 shall prnmptly make payment on each Clean Claim, timely submitted by
               I Jospita!, for Covered H(1spita! Services rendered to a Plan Jvlcmbcr, within !he time frame specified in
               the Agreement, or by federal and stnte law or regulation, including buL not limited tn 42 CPR §422520
               and California Provkfor Claims and Disputes Settlement regulations. Such .nmou11cs, together with
               applicable co-payments, if any, shall constitute payment in full lo Hospital for C()vcred Hospital Sel'vices
               provided to Plan '.\-icdicnrc Members. All payments shall be made in accordance with Pinn policies and
               applicable laws rinrl tcgulations. Plan $hall be responsible for P<•yment to Hti:;pital t'br Covered I lospital
               Services provided for Plan :\.1edicarc Mcmbc1·s, other than for applicahlc Coh1surancc, Deductibles, or
               Co,paymcnts, for the duration of the period for which poyments from CMS llave been made. Plan shall
               also be responsible for 1u1ymc11L Lo HospiLal, other Lhan for upplicabJc Coin8unmcc, Deductibles, 01· Co-
               payments for Plan Medicare Members who are hospitnlized on the date Plan's conlmct wkh C'.'vlS
               terminal ~1>, or in tn<t cvi::nl of an in::.olvcncy, through discharge. After termination Qf this Agreement, Pinn
               shall he responsible to 1)ay I Io&piLal, Olhcr Lhan for a1,plic.abfo Coimmrancc, D~ductibles, or Co-payments,
               until the services being rendered to the Pinn :vtedicarc Member by Hos1)ital arc comt)lcled, unless Pinn
               makes rca::;onuhlc and nwdic;illy npprnpriate provision for the assnmption of such service." by ani)lhcr
               Partici1).tti11g Hospital. Plan !lhall rciml)urse J-lospital for alJ C~1vered Hospital :,,.;ervices rendered pursuant
               to this sectio11 1 other than applicable Coinsurance, Deductibles, or Co-payments; at the sumc mles in use
               prior to termination fln(i Hospital shall accept such payment; together with any npplicablc Coins.urancc,
               Dc<luctihlcs, or Co-payments, as Jnl.ymci\t in full.

4.4            Payment for S9ryj~~~. llo::.pital &hall accept payments specified in /\ltachmenl Bas payment in full except
               for any applicable Coin::mrnnce, Co-payments and Deduclihlc\ and shi11l 110I hold any Phm Me<licare
               Member liable fot paymeot of any fees. thal. arc the legal ohligHLfon of the Plan, other than for applicable
               Coinsurance, Deductibles, or Co-payme,\t\ due lo the Hospital. H1):jpi1.al -i>'hall not bill, charge; collect a
               dCJlosit or other sum or seek compcnBation, n.:mm1crar.ion or rcimbursem~nl from, or rr.nintnin any action
               al law or have any other recourse against, or make any !iu1·chn1·gc upon, a Plan Mc<licure Member or other
               person acting on a Phm :Vfedicare Member's bchalF to collect :sum& owed by Plan. For Plan Medicare
               Members eligible for both Medicnre a11d Medicaid; Hl)Spital shall not hold :,.uch Plan Mcdicure Members
               liable for rvtedicare Pnrt A and B cost shai'ing. when the State is rcs.ponsihlc for paying t,uch amounts. J-'or
               such Pinn Me.dicare Members, I lospital will (a) accept the MA plnn payment a.~ paymcnl in full, or (b) bill
               the approprinte StMe sotm:e. This provision shall survive termination of this Agrcc1m:11t whether by
               rcscis:;ion or otherwise.

               Ilnlan~ .BUliog to Plan Mcmborn. Ho$pital ugrs.:cs that in no event, including but not limited to
               nonpayment by Phm, Plan's insolvency or P!an 1!. lH·each of thi::. Agreement; :diall any Plan Medicare
               Member be liuble for any sums owed by Plan, and Hospital shall not bill, charge, collect u dcpt.)~it or
               other smn or seek com1>cnsativ11, remuneralion or reimbursement from, or m.iintain any action ac law or
               have nny othel' recourse against, or make any surcharge upon. a Plan Medicare Member or other pe1·son
               acting on a Ph:n M~dic.ire Member's bebalfto collec.t sums owed by Plan. if Plan receives notice of any
               S\ll'cfwrgc upon it Plan Mcdicurc Member, it shall take apprnpriate action; including but not limited lo
               tcrminatii\g this Agrccm:;1\1 k11d requiring that H<)spit,11 provide the Plun Medicure Member with an
               immediate refund of such surcha1·gc.



O'Con11or.llo~plt11l
llosp1lal Oil(; ~,~c,licurc tmly
~.1)6,Jlf,f.
TllV.   10.24. I 2fJ:
                                                                    9
Case 2:20-ap-01559-ER                        Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                              Exhibit Exhibit E Page 13 of 22



4.6              Jla.lan_cc.J.HJ.li!!fL!.!l Plan Members. I Jospita! agrees Lo hold lwrmless both CMS and Plan Members
                 including duul <.·ligihlc Plan Members i1) the event Plan cimnot or ,viii not pay fol' Covered Hospital
                 Services provided to Plari ,'vlembers hereunder.


4. 7             E\;tlt11\c:e 011!.!ngJQ.f.lon :Vkmb~rs due to Torti\. l los1)ital agrees that it will make 110 claim for recovery of
                 the value of Covered Hospital Service~ rendered to u Plan Medicare Member when such recovery w·ould
                 result from nn action involving the tort liahility of a third party or casualty liability in:mmnce including
                 Workets Compensation awards and uninsured motorist's cm.•crage. Hospital will ldenti1y and ootify }>Jan
                 uf cases in which an action by the Plan Nfodicare Ylember involving the tort or Worker's Compensation
                 liability of 1l third parLy could result in recovery by the 1>1.m Medicare Member of funds to which CMS
                 h<IS lien rights under Article 3.5, P~1rt 3, Division 9 of the Welforc and Institutions Code. Ilospilal shall
                 rcfor such cases to Pfan within five (5) days of discovery in onler for Plan to fulfill ils obligation to
                 report such cases to CMS within 1en { l 0) days of discovery.

4.8              M~:J)RGs. If lhc Htispitul is compensated using Diag11osis Related Groups (DRGs) for any Pinn
                 Medicare i\.-1crnbel' admitted 10 Hospital for Covered I lt)sr,ital Servi1.:e~ that is transfo1'1'ed to anolh~r
                 hospital, Hospital will be reimbursed on a pro-rain basis bnsed on the number of day~ the 11lan Medicare
                 Member utilized at HCJspitul ns a percentage of the avcra.~.; Jength of slay used in the development of the
                 DR<3 in accordance with CMS Transfer DRG Guideline.

4.9              J'crminallv Ill Member.      Notwithstanding rmy other provision of this Ag,rccmcnL, unless Hospital is
                 torminiiti:d for cause or br-0ach, £l!l $cl forth in rclovnnt sections of the Agreement hctween the Patties, or in
                 this t\g.reement, if Hospital is rendering Covered Hospital Services to any Plan Medicare Member wht"> is
                 dctcrmi11cd !o be terminally il I, as defined und0r Section 1861 {dd) (3) (A) of the Social Security Act, at the
                 time vf Hospital's ter01ination, Pinn shall allow Hospital, to continue, at the Phm Medicare Member's
                 option, to provide health services to the Medicare Member for the rcmai ndcr l'>f the Plan yfodicare
                 :Vfornbcr's life for care directly related In Lhc trcnhnent of the terminal illness. Plan shull compensate
                 HO$pital at the rntc of compensmion provided fo1· herein.
4.10             ~:PP.-YO.Wll!. Hos1>ital shall be responsible fol' collecting al! applicable Coinsurance, Co-payments, or
                 Deductibles, as. $pccificd tn applicable Summaty of Benefits c9pfos Qf which hnve been rccei.ved by
                 l lospital, from Plan Mcdicar~ Members directly and shall ho entitled to retain any nnd all such sum:; in
                 add icion to tile COlllJ}Cnsati,)n pr<.1vid~d for under this Agreement.


-1. 11           S_c;ctio11 Survjvab-ilitv. The pJ'ovisions scL forth in this J\11icle shall survive tcrmi,rn.cion of this Agreeme111
                 ccgal'dless of the cau::;e giving rise to such tcnninntion nnd shall be constrncd for the benefit of Plan
                 Medicare i'.:tcmhcrs, and shall supersede any oral or writt<.m agreement to the contrary now existing or
                 hcreallcr entered into hetwet;>,n Hospital trnd any Plan IVh:mbcr or m1y pers.on acting on hislhcr behalf.

                                                     ARTICLE V.
                          UTILIZATTO~ MANAGJi:1vrnNT A'."tl} QUALITY l:VJPROVEMl(N'r PROGRA:\l

S. I             Utilil.ation f\,fanngement Program. Plan shaH csLubfoh II Utilization Mana_geme,11 Prn.;nun ("UM
                 Progmm") to review the medical noccssity of Covered Hospital Services J'urnishcd hy Ho~pital to Plan
                 McdicHrc f\.·1embers on ;in inpatie1)t and outpatient bal$i::;, l:iospitnl sha II rcas1)1)ably comply with applicable
                 rctJuircmcnts of this UM Program and agreed to by Hospital prior to executing this. Agreement. llo.Sflital
                 may uppcal (1dverse determinations in accordance with the procedures c.:;U1blishcd by Plan. Plan n~ny
                 amend th~ UM Program by providing forty five (45) business days' prio1· writlen nolicc to Hospital.
                 Hoi;pital snail be bound by such ame11dmcnt at the end of such forty five (45) bu~iness <lay period uulcss
                 (i) .Hospital pmvides Plan v..1ifh notice of-0bjectio11 within the fol'ty five ( 45) bu!>incss <lny notice period
                 that is within J.lospitaPs rcasonablo discretion, (ii) sucll change is 1101 mude in order to comt)ly with a
O'C1m·m,r.ll1,q1<il~I
£1(;,ipital OR(i t,,1tdic11r~ only
~·.()(,,Ile.£.
IC',',   fl),7,1,.12/il
                                                                       10
     Case 2:20-ap-01559-ER                      Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                 Exhibit Exhibit E Page 14 of 22



                change in St.1te or Fedtral Law, .imdlor (iii) such dmnge adtlior affects a nw. Lcrial duty or rcsp()nsibility
                of l lospit,11, and/or (iv) such changt\ has a material adverse ccon1)mic effect upon Hospital. In s11ch
                cvent, llospital and Plm1 shnll seek to agree to un ,m1cndmclll to thi& Agreement that satisfactorily
                addresses the effect on Hr>spiwl's nmterfal duty 0r rcspon$ibility and reimburses the material economic
                detriment cnused to Hosp ita I. J11 such event, the amendment co Ihe Ul\4 Program shall ool be cffocti ve
                unless and imlil lhc parties amend thls /\grei;:ment through a written anH.:ndmcnt signed by both parties. If
                no agreement is rcuchcd between the panics, either ()arty may terminate the Agreement as provided in
                    this Agrcl;)mcnl under uo eam;e termination. Pailurc Lo comply \Vith rct1uirements of the Uvt Program may
                    he deemed by Plan to be a material bt'cach of this Agreement and may, at Plan•s option, bo ground:; fbr
                termination of th is Agreement. Ho.i:;pirnl a~mcs thnt pnyment to 1lospital may be denied for those Covered
                Hospi1al Services provided ton Plan Medicare Member whkJi are detennined not to be Medicully
                Neccssa1·y or for which Hospital foiled to receive prior written J\uthori7..ntion in nccordance wi1h Plml's
                Utilization yfanagement l1rogrnm Authorization prn~edures. All documents .ind infornrntkm receive<l or
                obtained by Hospital duriog its activities pursmmt to this Section shall be held confiJenlial by Hospital
                during and after lhc term of this Agre:;imen1 ,md :;hall m>t be diwloscd I.~} 1111y person without the prior
                written consent Plan. or
     5.2            OualiLy f mprn_v9mcn~ P.rngrnm,..Plan shall cstahlish a Quality Improvement Program ("Qt Program"} to
                    review the medical appn11>rintcncs.1, and qtrnlity of Covered Hospital Services furnished by Hospital to Plan
                    Mctlicurc Members un an inpatient and outpatient l>asis. l lospital shall reasonably comply with applicable
                    requirements of this Q[ Progrnm and agreed to by Hospital prior to executing this Agreement. Hospital
                    may appeal adverse determinations in acc.ordance with the procedm-es e,tabEishcd by l'lan. Plan may
                    amend the QI Program bv providing forty five (45) business days' prior written notice to Hospital.
                    1Iospital shall be bound by such amendment a1 the end of such forty five (4$) busincs,<; day period unless
                    (i) Hospital provides Plan with notice of objection within the forty five. (45) business dHy noticl..) period
                    that is. \Vithin Hospital's reasonable discretion, (ii) sttch chang1;1 is not mudc in order to comply with a
                    chnnge in State or Federal Lnn\ and/or (iii) such change add/or affects a muleri<ll duty or responsibilily
                    of Hospital, and101· (iv) such change has a material .1dvcrsc economic effect up<.'11 Hospitul. In su:.:h
                    event, Hospital and Jllan shall seek to agree t<} an amendmonl to lhis Agreement that sllti~foctorily
                    addresses the effect 011 llospital's material duty or responsibility nnd rcimburs1ts the mat0riitl economic
                    detriment caused to Hospiti1L In such f:lvent, the amcndmuul tu the QJ Prugrum shall Mt be cffccli-..·e
                    unless and until th~ parties ~,mend this Agreement tlmmgh .i wriuen amendment signed by b~llh par1ies.. !f
                    no agreement is renched between the panies, either parly may 1crmi11ale the Agreement us prm·1dc1l in
                    this Agreement under no cm1se terminalion . .F~1iluN tO comply with requirements of the QI Program may
                    be deemed by Plan to be II m,tterinl breach of this Agreement und may, 11t Pion's option, he ground& for
                    termination of this Agreement. ,\II d()cument:,; and infom1alion received or obtaiiic<l hy Hospital during its
                    activities porsuant lo this. Section shull be held confiilcmial by Hos1>ital <luring and after the term of Ihis
                    Agreement and ~hall nvt be tli~closc<l lo a11y pCt'sOn wi<hout lhc prior written co11sent of Plan.

     S.3            RS;!lroactive Review of S.~D!.i~£~..f,rQyidcd._. T-fospital shall obtain from Plan verification of the eligibility of
                    11ll Member:; whn receive Covcrcd l lospitnl Services pursuant to this Agreement. l lowever, I Jospital shall
                    not he required t0 oht!)in cligihili1y vcriiicati1)1t prior to rendering Emergency Services and Care. lftherc
                    arc any crrOl's by Plan in che verification of el igihility, which results in 1lospit.al providing 1lospital
                    Services to ineligible patients, Plan shall be liable to eeimburse I lospital per the terms and conditions
·1                  contained herein lhis Ag1'\"lcment for nny such services rendered in good faith to ineligible patients.
!                   Retroactive disemollment of fl Plan Medicare Membel' by C.\.-1S or its designee is not to be construed as
                    an error by Pinn. In the event I los1)ital follows correct aothorizatio11 procedures, and receives an
                    authoti7.ation to pl'ovide Covered Hospital Services to a Pinn Medicare Member, I%n shull be linble to
                    reimburse Hospital per the terms Md conditions of this Agreement. Under no circumshmces sha!I
                    payment for such (that is, \Vhcn Hospital follows correct authorization procedures, nnd receives nn
                    authorization to provide Covered I lospital Services) previously authorized services be denied
                    rtllroaclively for lack or 1ncdical ncccs$i1y,

     O'Connor Uoipilal
     Hm11iiut UR(; M~dic,re 1.111ly
     ~·. 06·1 lgg
     rev, l 0.2,1.1261
                                                                          11
Case 2:20-ap-01559-ER                    Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                Desc
                                          Exhibit Exhibit E Page 15 of 22




                                                           ARTICLF.. VI.
                                     TERl\l AND TERMINATIOK OF AGRREMF-KT

6.1          Tenn 11nd J\uto-renewal. This Agreemenl shall be effective for one year from the Effective Date.
             ThcrcaOcr, this Agreement slmll be m1lomnticnl I)' renewed for one {I) yenr calenclnr periods without the
             necessity of notice f>r action by either parlY> provided, lwwcvcr, that this Agreement may be tel'minatcd
             a~ provided below and as otherwise expressly provided herein.

6.2          TGrrnination W.tll~~ll!L. Cau:;;c. Notwithsla11<li11g any other provision of this Agreemenl, either pru1y nHl}'
             terminate this Agl'eemonr without ca.use~ hy provi<ling the other party with 11t lca!>l one-Jmndrcd twenty
             (120) days written notice of termination, llrovidcd, however, that no termination of this Agrct:mcnt
             pursuant to this Section 6.2 shall be effective p1fo1· to December 31, 2013. For cause termination may be
             effectt.ld for rrwfcrial breach of this Agreement or default in the performance of any material provision
             hem.~f. lf such breach or defm1lt is 1101 c,u-ed to the reasonnble satisfaction of the non-breaching pa11y
             within thiny (30) clay:,; of receipt of wrillen notice from the non-breaching party specit)dng the bl'ench or
             default, this Agreement shall terminate upon thirty (30) days written notice.


6.3          ill).!l.l.~<l.ill!.£.I.!l_lJ.!llllalion. Notwithstanding the above, tnis Agreement may lw immediately terminated by
              Plan fol' caw,e in the event of any t'1fthc follo·wing circumstances:

             (a) Hospital's license to provide Covered Hospital Services in the Stnte of California is suspended                or
                      revQked; or

             (b) HosJ)ital faili. t(} maintain 1wofc,%ional liability cover<1ge in m tca.<,t the minimum amount specified in
                 Section I0.:3 of this Agreement~ or

             (c) Plan, DMHC, or Cl\•{S determines that the hcallh, safoty, or welfare off'hm Mcdic~1rc Mcmben.; is
                jeopardized by Hospitc1l contim1fag to provide Covered 1lospital Services under tl1is A,gr~cmcnt.
             (d) The Bcnctits 1\grccrncntiPlan Contract is terminated.
             "Kotwithstimding the i1bov<;\ this Agreement may be immediately terminated by Hospital for cause in the event
             of ruty t">f the following cir¢mnst:mces (i) rcvocnti,.)11 vf Plan's lic<;nse nec¢S$llTY for the pcrfonunnce of this
             Agreement; or (ii) the tiling of bankruptcy hy Plan, a pnrcnt or suh!iidiory or sub.,;rnntinl dotcriormion in the
             financial condition ofa 1>arenr, 11ftilfate or subsidimy.


6.4          Records Upon Termination. ht the event of termination of this Agreement and subject to applicable law_.
             lJospital shall imm~diately make nvailnble to Pian. CMS and DMHC, or its designated i-c1>rcscnlativ\! in a
             u:mble form, any or all records, whether medical or financial, related to Hospital's performaitcc under thi!>
             Agreement. Phm agrees that it shall reimburse Hospital for copying nil documents required m· requested to
             he submitted to Plan under this Agreement; including but not limited to medical records/and 01· related
             i1l formal ion indudinp_ HtJspiL.i l bill:;, nl the rnti.1 of twenty-five cenls ($.25) per puge.

6.S          Member Care Upon Termin!ltion. All terms. and provisions of this Agreement shall remain in effect
             until Hie effective date ()f LCrminaticm. A ftcr tcrmimition c.1f this Agrccmc11t, Hospital shall continue to
             provide Covered Hospital Services to each Plaa M¢dicarc Member who is receiving C:ovcr1.1d Hospital
             Services from llospitnl on the effective date of tecrminntion of this Agl'Ccmcm, Lrntil the effective date
             of discharge or the transfer of such Pinn Medicare t'vlember to another Pinn hospital for further
             tn)/1tment. 1-lospitul sht1ll continue to provide Covered Hospital Servkes \lt1der :such circumstances at
             the compensation mies in effect nn<lcr this Agreemenl.

()•Connor. Hospital
H-0spi1al DRO Medicate 0111>·
\\ /)(,.) l!,P,
II:~. t0.24. I 2~j1
                                                                   12
Case 2:20-ap-01559-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                         Exhibit Exhibit E Page 16 of 22



6.6         A..-;cess to Records. Notwll.hslanding lcrminaiim1 nfll1i~ Agreement, Plan shall continue to have aci;ess
            to HospitHl's records in accordance with the provh;.ions of lhis Asrccment, to the extent pcnnitle<I by
            lnw and ns nccc:;:;;iry lo em:urc conlinuily ttf cure of Phul Members und to fulfill requirement!> of 1his
             1\greemem and Plan's obligaliOllS under all applicable laws. rules and regulations.


                                                       ARTICLE VU.
                                             REGULATORY COMPLIANCE

7. l        Acts and R~1;ula1fons. Pinn is subject to the provii:dons governing hcalt.11 1•la11s in lhc California Hcullh
            and Safety Code and regulation:$ promulga(e<l under these codes, the Federal codes and regulation~
            mamfoting or enabling these state codes an(t regulations, Pcdcral codes and regulations, and CMS
            in?>lruc1ions, gov<:rning Medicaid and l'vfodicare progrnms, nnd othe1· Fedel'al codes and regulations
            g~>vcrniug health plan operations (co ltectively referred to as "Acts and Regulations" ln this
            Agrccme:llt), and any provisions required to be in 1his Agreement by nny of 1hc above, as amended,
            f>hall bind tile parties whether or not provided in this Agreement.

7.2         hckdicarn_ Advantage Program.      Hospital agrees tc.1 comply with 42 CFR § 422 rcgimling the
            performance of Hospital's obligations hcrcwnc.k:r, including without limitatic,n, law.~ or regulation$
            governing the rccOJ'd timeliness, adequacy nnd accuracy, Pian :Vtedicare Member privacy and
            confidentiality nlong with the appeal and dispute resolution proµcdure~ related to Covered Hospital
            Service provi<led to u Pfon Medicare Member. l-10&1,iLal shall specifically comply wilh all applicable
            Medicare laws, rcgukitions, and CMS infitrnctions.

7.3         J.:>.ln.n Contracts.
                               Plan is also subject lo Benefits AgrccmcntslPlan Conlr~cls between the Plan and
            Cr.·1S amended from time to time. Any provisions required Lo be in tb is J\grcc1mmt by tbc:;;e Benefits
            Agl'eementslPlan Contracts, as amended, shall bind both p3rtic:-; whether or 11,1t provitl~d in tl1is
            Agreement To the extent there arc ,my inconsistencies or cootmdictions bctwccn this Agreement and
            an applicable 1•1nn Contract, the terms and provi::-iom of the Plan Conlwct shall prevail and cunlrol. If
            Hospital does not agree :;uch inlerprctation vr appl icati<)n l)f o Plan Contract provision, Hospital may
            terminate this Agreement as provided in the ferm aod Termination article of Ille Agrccmenl..

7.4         Fcdei:1!L.Sti3t~ .... and.J~ocaLJ!!fillfo1i9ns.. Plan and Hospital ngree that each shall comply with all
            applicable municipal and county ordinances and regulations, ,md all applic.ible state and federal
            statutes and regulations now or hereafter in force !'Ind effect to the extent that tlwy directly or indfrectly
            bear upon the subject matter of this Agreement.

7.5          ~_££9UJs. rclatingJ:o MQ.~P,.ital S~rvic~.s..for Pinn ,'.ylecljcare Members. Hospital shall mninrnin timely and
             accurnte medical, financial and administrative records related to H<.1spital ScrviCC:j rcndcr1Jd by
             Hospital to Plan Mcdicnrc lvfombers under this Agl'ecmcnt unless a longer time 1)e1·iod is rnquircd by
             ap1>licablc statutes or tcgulations. Subject to a[)plicable law, llospital shall maintuin the contrncts and
             administrative, financial and medical records, patient care documcnlution, other records of
             Hospital, sub-contrudors, or related entities during the term of this Agreement and for te11 (lO)
             years following: (a) the end of any term of this Agreement; or (b) the date of completion of any
             audit. These obligations of the Hospital shall not terminate upon termination Qf this Agreement,
             whether by rescis~ion or 0H1.erw[:$e.
7,6         JJ.!21t~~tion of 1~&~9.1:<ls. I Iospital agrees to permit, at all reasotrnblc times upon demand, Plan, CMS, the
            Deportment of Health and Human Service:;. (DHHS). the Complrnlkr Gcncrnl, slule regulatOJ)'
            agencies with proper authorily w their di;signcc:; lo audit, evaluate or inspect and make copies of, nil
            n:cord:s mai11t11i11c<l by Hospital pc!'laining to applicable Covered llos1)ital Se!'vices rendered under th is
            Agreement and other paper;; relating to Covered [[ospitnl Services rendered by or !hrough llospital
            under thi.'> Agreement> to the cost thereof, to the atnount of any pnyments n.1t:eived therefore from
O'Connor ilospit~J
llosra~I D!{Ci Me<lkM~ only
v.O<i·llg;
r,v. IO. 24. 11/jt
                                                               13
Case 2:20-ap-01559-ER                    Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                    Desc
                                          Exhibit Exhibit E Page 17 of 22



           Plan ).,todicarc Members, or from ochers on such Pl,111 tvkdicarc iVkmhcr's behalf. Plun or its
           designee shall have 1he right to couduct periodic audits of such rncords and may audit its own
           records to determine. if arnQlmls have been lllQP_erly paid under this Agreement. Plan shall provide
           J-l<.,s.pita I with the result/.; or any ~uch audil$ and ,my am(.1unts determined to be d\le imd o,,..•iog «s a
           result of such audits shall be promptly paid. This provision sht1IJ survive the tenninatio11 of this
           Agreement. Any right to rt1fond amounts owed shall be subject to the applicable srnlutc of
           l1mi1a1km:5 for ri::cov:;ry. Hol.ipital wil I not alk1w any off-set from nny other amounts o·wing or
           becoming duo to JJos.pi1nl unl~ss rc.quc:;tcd rl'!fund has not bee,\ received fr,)m Hospitul within
           ninety (90) days from date of request. In such event, Pl«n shnJI provide Hospital v.·i1h rm
           cxplanalinn as to the rcasoms aml basis of calculation of such adjustments and afford Hospital a
           rcnsonnbte opportunity to challenge such action. The l'ight of the OHT·TS, the Comp1rnJJcr General
           or their <lc')ignce'j lo inspect, cv,1 hmtc ~md irndit shall extend through ten ( 10) years from the end
           l'>f the final connact ptriod or completion of audit., whichever is later, unfoss provhiions in 42 CfR
           § 422.504 (i) apply.
7.7        fMility JJ)1P..~-~tiQJ.l. Ilospital agrees to permit access to PlM, CMS or their authorized
           representa(ives, nt nil rensonable limes upon demand, to inspect all facilities maintained or utilit.cd
           hy Hospital in the provision of Covered Hospital Scrvkcs under this Agreement.
7.8        Exclusions from federal Prog.rnms. Hospital represents and wnrrnnts to Plan that: (a) neither
           Hospital nor any of its nfflliates arc excluded from participation in any federnl health earn
           program, as defined under 42 U.S.C § l320n-?b (f), for the provisio11 of items or .<.crvices for
           which payment may be made under such federal heulih care program; (b) llospitnl has Mt
           arranged or contracted (by employment or otherwise) with any employee, contractor or agent that
           I lospital 01· its1. aft}][~(~$.- know or s11_m,1d know ~re. C?:Cf.llgl_~~ from particlpJ!tii.,_1U.ti ..any fc<l:!ntl health
           cure program, to provide items or services hereunder; and (c) uo final aclve!'se action, as such Lenn
           [s defined undel' 42 U.S.C. Section 13 20a-7e (g), has occurred or is pending or threatened agninst
           Uospital or its affiliates or to TJoipilal's knowledge agatnst any cmpll)ycc, contrncror or agent
           ~ngnged to provide items or services imder this Agreement (collectively "Exclusio11!;/f\dversc
           Actions"). Hospit.d, during th~ term of this Agreement, shall notify Plan \)f any
           Exclu$i<>ns/Advcri.c Actions 01· any h.i..,is therefore within five (S) bu::;incs.s days of Hospital's
           learning of any such C.xclusions/Adverse Actions or any basis therefore.

7 .9       ~\.l_Qq~l.!.l.!)·act.~ with _DOY?!L.S~rcam. finlitics. H()~pital agrees to maintain and provide to Plan. upon
           request, copies of al I subcontracts with Downstream lfotilies. for the provision of Covered l lospitnl
           Services, and to ensure drnl a 11 such subcontracts are in writing, comply with lhc !\cl and
           Regulations aud require that chc Downstream Bntity com1>I ie.s with Med ical"e laws and regulations
           and CMS instrncttcins Ifospim! is bound by this Agreemem to comply \Vith.
7.J O      DownslrCflm r.11!.i!Y Agreements. Hosphfll .agrees to noLify Phm in the event Hny agreement with a
           Downstream Entity for the provision of Covered Hospital Services is amended or tt::rmin~tcd.
7.11       Equal OPJ~Mt~!lt.tY..:.... Ho$pital agrees to comply with the provisions of the .Equal Opportunity· Clause
           co1~tai11cd in '1 l CfR § 60-l A(n) and che Affirmative Acrion Clauses contained in 41 CfR.
                                                ARTICLE vm.
                           ACCESS TO AND CO:'i'FJDEKTIALITY OF )'J'EDICAL RF.CORDS

8.1        Medical Req,ml~. Hospilnl sfotll maintain for each Plan tv[edicare Member receiving Covered Hospitnl
           Services purs.uant to this Agreement, a ~ingle standard medical record in such form and C<)ntaining stich
           information as may be required by state .ancl federal laws aud regulations n11d Plan l)Olicics. The 111cdic11I
           record shall include, at a minimum. medicnl cha1is, prescription orders, diagnose:. for whicli mcdicatioi,s
           were administered or prescribed, documentation of orders for laboratory, radiological, EKU, hea1'ing,
           vision, aod other tcsrs and the results of such teMs ar1d Qlhcr docmn<:ntafion suffi.;:.it,i.nl to disclose the
o:coniior Ho~1i'11111
llospitul DRG McdiCPIC Olli)'
v. U{,,Jlµ-,g
JC',. 10.24.12,ljl
                                                                   14
Case 2:20-ap-01559-ER                Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                      Exhibit Exhibit E Page 18 of 22



          quality, qu:.mtily, appropriateness, and litnciincss of Covered Hospital Services provided to the Plan
          Medicare Member Lm<llw Lh is l\grccnu.mt Each Plau M.;dicure Mf;lmber's med icnl record shall be
          maintained in dctaLI consistent v/ith good medical und professional prnclice which permits effective
          imernol and external peer rovio\V and.for medical audit rmd focilitute:.; an adeqm1te s;ystem of follow-up.

&.2       Confldentialit):'.. Hospital !!hall safeguard the confidentinlity of Pl.an Medic.are l\,fombi.:r information in
          accordance with upplicHble slale m1d federal laws and regulations.

8.3       Access toJY.1.em~LRecords. Authorized Plan reprcscntativos and duly au1horilcd rnpresentativcs of
          federal, state and local governments shall have access to Plan Medicare l\•krnbcr rec1.1rds llpon reasonable
          .udva11c1;1 notice mid during customary buslne-ss hours. and shall be ullowc<l Lo lililkc notes and copies at
           Lhcir own expense, subject to all applicable state and fodcral laws and rcgulali<.m~ relaling to 1he
          eonl1<lcntialily of p.utienl mediea) rt.'Cord:;.

8.4       ;R.ecords for Continuity of Care. Consi:;tent with Jaws !'elating to the confidentiality ()f patient medicnl
          records~ Hol>pilal :;hall tmike lhe medical records of Plan Medicare Members available to other Plan
          Providerli lo assure conliouity of care for P Jan Medicare Members.

8.5       Compli<mce to Rec9n:J (:Q11.ti<;l~11~L~U\)'.. llospital shaH ensure that all employed or ct,ntrncting physicians
          and Heallh Professionals comply with the record maintenance, access and confidcntiulity provisions of
          this Agreement, as though each such provide!' were Hospital for purpol\CS of this Agrci:ment.


                                                      ARl'ICI.J.: IX.
                                        RR1,ATION$l:U.P OF THE PARTIES

9.1       Confide.ntiality/Tra~\~tnarks and Service M~r.~§.. Plan imd Hospital each reserves 1he right to use and
          conlrol the use of its name an<l all symbols, trademarks and service marks presently existing or later
          eslahl islicd hy it. Ncitlwr Plan nor Hospital shall use the other party's name, sytnbol1>, lrademnrks or
          service matks i11 advertising or promulionnl materials C)f otherwise (with the exception of the us-e of
          Hospital's name in standard J>rovider listings devclt)ped by Plan) without the prior written consent of lhat
          party, ancl shall cease any such usage immediately upon wl'ittcn notice of the other party or on
          te1·minatio11 of Lhis Agrcl.'mcnl, whichever sooner occur:,;. Hospital, as \\/ell ns Plan and Payor:s, :;hall keep
          strictly confidential all compensation arrnngcmcn1s set forlh in this !\grccmcnl anJ its Exhibits; tt) other
          Pnr1icip,lling Providers ,vho may from time to time be responsible for compcnsntiJlg Provider for Covered
          ScrYici:l> rendered by Hospital 1<• a M~mbcr of Plan. Hospital, at it's own discretion may a~11lmrize <.lll1ities
          and/or agen1s working on behalf of the l Iospital I<> review Plan agreements, including compensation. These
          entities arc subject to the same confidentiality provisions as any other Hosr,it~l cmpk)yee.
9.2       l!lde12~lent Contrn.ccing_ Parties. None of lhc Jm.wisious <Jf this Agreement is intended to create nor
          ~hall imy be deemed or constl'ucd to create, any relationship between Plan and Hospilul othe.r than that of
          i11dcpc11dcn1 cnlitic:s couLrneting with each other here~mder solely for the purpose of .:ffocting 1l1e
          provisions of this Agreement. ~either Plan nor H<,!i(Jitul, nor any <.}f their respective partnel's, contt·actors,
          t:mp loyees, ngents, or repre.,;enlntives shall be co11srn1ed rn he chc conlrttccors., p;irltwrs, employees,
          agents, or representatives of the other. As independent contractillS, parties, Plan 111HI Hospital maintain
          separate and i11dcpc11dc11t management, and each has full, unrestricted authority and responsibility
          regarding its organization and structme.
9.3        Benefits Agrecment/Plm1 Contract. l\othing set forth in this Agreement shall be dceme-0 to amend,
           inlerprcl, construe, or o(h~rwi:;e effect in any way the l:lenefils Agreemc111/Plan Contract. To the extent
           there are an,>· inconsistencies or contradictions between this .Agrccm1tnt and the B<:nefits. A.greemcnt/Plan
           Contract, the terms nnd provisions of the Benefits AgrccmcntiPlan Ctmtn,ct shall prnvail and control. If
           Hospital does not agree v.dth such interpretation or applicution of u Plan Contract 1>rnvision, Ho1;,pit:d
           may terminate this Agl'eement as provided in the Term and Termination article of the Agreement..
O'C<mnor lfospl111I
!fo,pih1I OltG Medicare ,mly
v 06·11e,e
NV. lO 24.12/jl
                                                              15
      Case 2:20-ap-01559-ER                        Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                                    Exhibit Exhibit E Page 19 of 22



      9.1.1         Thil'd ~ar,.y__Dei)eficinry. This Agreement sh111l not cn.iale, or be dee111ed nr co1H,lruc1l to create, ,my
                    rights in a11y third pm1y, including, without limitation, any Plnn Medicare Member or Phrn Provider, l'>i'
                    any partner, contrnctor, employee, agent or represen111tive of the preceding.

                                                                 ARTICLEX.
                                                 LIAHILlT\', INllEMNITY ANH JNSlHUXCI!:

      I0. I         Limi~atjQ!LQr Liability. Neither Plan nor I losp[tal, nor nny of their respective agents or cmpk>ycc.s, slrn II
                    be liable to any third party for any net 01· omission ofthe other pa1ty.
      W.2           LiabilityJnsuraocc. Hospital, at its sole cxpcmsc, agrees to maintain profossi<.mnl liability insurance of
                    not less tlrnn ONE (1) MIi.LION DOLLARS per cluiin and T}-HmE (3) MILLION VOLL/\RS annual
                    aggregate, comprehensive general liahilit:y insurance, and such other avaHnbJc in!-lurirncc as slmll be
                    necessary to inr.ure Hospital ond its employees against any and all damages arising from the performance
                    of Hospital's duties and obligntions under this Agreement. Hospital shall also provide Workers1
                    Compensation coverage for its employees, as required l>y California law.

      10.3          ' 1Tail" Covern!@, lf the professional liability insurance procured by Hospital pursuant to Section 10.3 is
                    on a ''claims made'' rather than 11 occurrcncc 1' basis, Hospital, upon 1tmni11a1ion of this Agreement, shat!
                    either obtain extended report in& malpractice insurance coverage ("tail'1 coverage) in a form ncceplabk to
                    Plan with lial>iHty limits equal to those most recen11y in effoct prior to the date of termination, or enter
                    intv ::;uch other ammgcmunts as s'ihall rcm,onably assure Plan of the maintenm1ci.: of coverage applicable
                    to the clnitM nri,iog during the- petfod in \.Vhk:.h this Agreement wns in cffoct for a J)Ctio<I <>f not less th~n
                    five (S) yenrs after the effective. date of termination hernof.

      l 0.4         Proof of lnsurnnce. Hospital shall en:rnre thnt its professional liability carrier provides Plan with
                    evidenc(;'.I of the professional lial>ility c~,verage re(1uired by this Agreement, mid notifies Plan at least
                    thirty (30) duys prior lo the terminnllon, cancellation ot· lupse of such coverage.

                                                                 ARTICI.T. XL
 I
 I                                             PLAN Mf::V.t.UKl{ CO'.VlPLAINTS A.NJ> »lSl'l!TJi'.S
 •
:I
      l l.1         Nol ice of Cmnnlajn_!. l[ Hm;pit1:1l rcct:ivcs auy maleri:il cornpi11int re,garding Ho:.pitaJ in connection with
-'~                 lhi:; Agreement, Hospital shall notify 1i Ian withiu three (3) days of n:ccipl Lhcreof of aJI details of such
                    complaint. ln the .event Plan receive$ n complaint rcgur<ling Hospital in umnecth.m with this Agreement,
                    Pla11 shall notity Hospital ,of such compktint within th,ree {3) days or receipt lhcrCl)f.
      l l.2         <;oweration with (Jrievance and Appeals, Hospital agrees to make commerciolly reasonable efforts to
                    coopernte with the grievance an<.i appeal procedures described ht the Providet· Services Mam1al for
                    review and resol11Lion of Plan Medicare Iv1ember clinical and non-clinical grievance& and provider
                    grievances, ns established O)' the Phm and approved by CMS.

      J   l .3      Administrative He.1!I!fi¥, In (he ewnt any complaint or grievance of a Plan Medicare ;v(embcr cannot he
                    sen led :hrough the such procedures, !he 11rnucr may be subm illeu lo the app~als i111d grievances processes
                    specified in Tvledicare regulations. lfost>ital agrees to cooJ)erate with and, when necessary, parlicipate in
                    any such processes and be bound by the determinations of such 1,1·occsses.

                                                               ARTJCLE XU.
                                                           DJSPLITE R£SOLUTION

      12.1          Pispuk Re.solution. C1)11trlWer$ies l:mlwe.en Ho::.pilal an<l l'hm shall be resolved, to the extent possible, by
                    inforriial meetings or discussions between approprinre representMives of the parties. Eithe1· party must
                    submit 11 Notice of Dispute stating the nature of the dispute, the pa1ty's position, and requested romcdintion
      o•c,:onno1: l11,1.~pit~I
      l-l<.'5!}it~I r>R.(l \>l;(lii:~rc only
      \', 06-l ly;:
      !(:~.   10.24.12/jl
                                                                        16
     Case 2:20-ap-01559-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                                Desc
                                              Exhibit Exhibit E Page 20 of 22



                in writing. to 1he 01he1· J)l"\rly before arbitrati{111 in 12.2 c;)n be initbtcd. The ptuty rccciviiig the notice lias
                thirty (30) da)'S to respond to the other party. If 110 wriucn response is forthcoming, the initiuling party may
                file for a1'hitration under Section 12.2 below, lf a wricten response is ::;Cnl, the p<1rti~ have thircy {30) days
                tn meet and confor, or otherwise attempt ti) sclllc the dispute. tf Lhc matti.)r remains unresolved aOer (he
                thirty (30) days, either pnrLy can file for arbitration under Sccti{)n l 2..1 below.

     12.2       Arbjl(~J!9Jl, Any dispute, controversy, or disagi•eement arising out of or relating co this Agreement shal I he
                settled exclusively by binding nrl>itration which shall be conducted in Los Angeles, California in
                accordance wilh lhe American Health Lav11yers Association ('~Al JLN') Alternative Dispme Resolution
                Service Rules of Procedure for Arbitration, and which to the extent of the subject matter of the arbicrnlion,
                !ihall be binding not only on the pmties to 1he Agreement, but on any other entity controlled by, in control
                of~ or 11nder commnn contr(IJ wilh 1h1;: pnrty to the extent thnt Sltch 11ffilfate joins in the nrbHr.ation, und
                judgment on the ti-ward rendered hy lhc arhitrator may be enter~d in any court having jurisdiction thereot:
                ft is agreed that the arbitr11to1· shall he bound hy appticahlc state nnd fcdcrnl law:,; .um! that 1he arbitralor
                shall issue written findings of fact and conclusions of law. The arbi1ralor shall have no :mthority to uward
                damages or provide a remedy that wot1ld Mt be available to sueh prevttiling party in .a cm11i of law.
                Nothing herein shall pl'Ohibit n party from socking equitable. or declaratory relief in a court of Ja1,v to
                 mnininin the status quo while arbitration is pending hereunder. The pl'evailing party as determined by the
                urbitra~or shall not be entitled to recover from the non-prevailing party any or ail reasonable costs~ fees and
                expenses of the arbitration, including its actual attorneys' fees. In no event shall either patiy initiate
                 orhitration prior to lhc conclusion of the provider dispute resolution procedur{)s set forth in Section 12. l or
                after the dutc wbun 1he instilution of legal or equitable proceedings based on such dispute would be baned
                by the .applicable st:1Lulc of limitations."

                                                         ARTICLE XUJ.
                                                UN.FORJ~SE.EN Cl RCUMSTANCES

     J:J. l      force Maj~ure. For so long as .any natural disaster, wm·, 1'iot, civil irrnurrcction, epidemic or any other
                 emergency or similar event not within the control of Hospital results in the facilities or personne I of
                 Hospit.al b~ing unav:1.ilahlc to provide or arrange for the provision of Cowr~d Hospital Service:;. Hospital
                 shnll only be rcquh·cd to make n goi'ld faith effort!> to provide or nrr.nngc for the provision of stich
                 services, taking into account ihe impact of the eve11t.

     B.2        }'orce Maieuro::' Termimuic.in. ln th~ event the Covered Hospital Services tlmt Hospital bas agreed to
·)
                   provide an.: suhstanli 11lly interrupted punmant to an event de!;cribed above, Plan shall have the right to
 I                 terminate lhis Agreement upon kn ( I 0) dny!> prior wriHen notice to Hospital.

 I
·1

                                                             ARTICLE XJV.
                                                       Gl::i'-J::R~L l'llOV{S)O'.':S


     14.1       L\.~~!g!Jl11~.!L. Neither purty shall assign lhis Agreement or delegate any of its obligations hereunder
                without tirsl obtaining the written consent of tile ,.11h~r po.rly. To th~ exl~nt rc111iirt.."l.l by CMS, Hny such
              · ilS$ignmcnt or dclc~iution shal I O;;} void mi less prior written ,1pproval of such assignment or delegation is
                obtained rrom CMS.

     14.2          ~.Qtic~.§.... Any notke re(tuired or permitted to be given pursuant to the terms and provisionr. of thi!>
                   Ag.1·ccmcnt sl1all be in writing und shall he sent by certified mail, rcmrn r-cccipt rcques!ed, postage
                   prepaid, to Plan at:

     O'Gomilir ll<>spltM
     H1,spi1UI DII.G M:tlicnro :llll>·
     ~. 06-1 lgs
     rev. 11124 121'))
                                                                      17
Case 2:20-ap-01559-ER                        Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                              Exhibit Exhibit E Page 21 of 22



            C!Wtdi;t Heulth Ptan
            60 I Potrero Grande Dl'ivc
                Monterey Park. CA 91755
                i\1tn: Director, P1·ovicler 'Netv. .·ork Operations

            or to Hospital at:

                O'Comwr Hos1•ital
            2105 ForcsLAvcrmc
            San Jose, CA 95128
                And
                Vice President, Managed Care Contracting and Payor Relation!>
                Daugh1ers Qf Charity Health System
                595 Ra$l Colorndo Blvd., Suite 205
                Pasadena, CA 91101

            Ni">ticcs shall be deemed effective upon receipt. Either party may at any time change it<; addr~::s:; for
            notification purposes by mailing or delivering a notice as required hereinabove stating the change and
            setting forth the new address. The new t1ddrct{, sh;dJ be el)"'ec1ive on the third day following the date ~u~h
            notice is received, unless a subscqucnl date of effectiveness is specified in said notice.

14.3            SeverabHity. ln the event any provision of this Agreement is rcndcrod invalid or unenforceable by state
                or federal law w regulation, tir dcclurcd null and void by any court of competent jurisdiction, the
                l'emaindel' of the provisions of thi$ Agreement shall, subject to Section 14.4, remain in full force and
                effect.

14 .4           Effect of Several)il ity. In the cvcnl a. provision of lhis /\gr~~ment is rendered invnlid OJ' uneliforccablc or
                declared null and void, as provided in Secrion 14.3, and its rcm1,.w.al hat- the ~rrcct <>f ml\terially altering
                the obligalion:5 of either party iu such manner as, in the reasonable jt1dgmc1\t of the pilrty ~ffected: (a)
                will cause scritms fiMncfal hard$hip to such purty; or (b) will cause such pm·ty to act in vio!ation of its
                organizational documents, the party so affected shall have the right to te1111inute this Agreement upon
                thirly (30) days' prior written notice to the other party.
M.5             lntcgra1ion .<.:{.P.ntirc Agreement. Hoth Parties agree and understand that this Agreement iucluding the
                Recitals and all Attachments. rofcrcnccs in this Agreement nn<l mlachecl hereto and incorporutcd herein
                supersede any and all prior Agreement$ respecting the l\irlie!;' rights m1d obligations.

l 4.6           Amend men!- This Agreement may he 111m:11dcd at any time during the term of this Agreement by lhc
                mutual written consent of the parties. Amendment$ shull comply with the Act and the Rc&ulntions.
                Proposed changes that require p1·ior n'.:gulatoiy or other approval shall become effective npon receipt by
                Plan of notice of such approval so long as the prcwisinn is iuc.:orporntcd by refcn.:11cc us a citation of law.
                Additionally, this Agreement may be amended by Plan lo 1l1e ex.tent r':l~Juirt:d by C:ViS or D);IHC to
                ensure foal the terms of this Agreement comply with the prnvisions of the Acts and H.eg\tlations.

14.7            Heading~. The headings of the Articles nnd Sections cottt.nincd in this /\grt!emcut ore for reforeocc
                purposes only nnd sbaU not affect in any way the :neani1lg 01· interpretation of 1his Agreement.

14.8            Conflict of Interest.. 1lospital warrants that ill) part or lht: 1u1al cmnpensation provided herein shall be
                paid directly or indirectly to any officer or employee of the Stule of California as wages, compe,1sation,
                or giits in exchange for ac1fog as au oflict;;r, "gen\, employee, subcontractor, or consultant to I lospilal in
                connection with fill)' work contcmptutml or performed rel.1tive to this Agreement. Mospi1al ccrtifir;:.$ th.it
O'Counor ll">s.1ii111I
H11spil1,I DRG fvfo<licflrc o:ily
V.   00·1 lgg
r~~. J0.24.121)1
Case 2:20-ap-01559-ER                       Doc 1-8 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                             Exhibit Exhibit E Page 22 of 22



             uo mcn1bcr of or dclcgalc of Congress, the Genernl Accou11ting Office, HCFA, or nny other federal
             agency has or will b1.au.dit fimrnci.dly or materially from this Agrecme11t.

14.9         Waive,: of Breach. The waivr;:r of any breach of this Agreement hy either party shall not constitute a
             continuing waiver of any subsequent breach of either tho same or any other provision of this Agreement.

J 4.10       01?.Y.~r.niug bl!~· This Agrccm..:nl shall be governed by and construed and enforced in accordance with
             the laws ofthl! Slutc of California or fcd.::rnl Jnw as applicable.

1'1.11       Religiot1s D.irnl'.:tivcs: Plan acknowledge~ that Fucility is an instimtion operated in accor<lanc~ with the
             Ethicnl and Religious Directives for Catholic Hc:llth Services ("lhe Uirectives"). Notwithst.a11ding any-
             provision of this ngreement to the contrary, J?acility shall not be required, nor :;hull and provision of this
             agreement be constn1ed to require, Facility to provide services, p11.y for or auth<)ri1.e service.,;, or otherwise
             participate in activitie!> thnt are not consistent with The Dit'ectivos. A copy of The Directives is .avai)ahle at
             htte_=(l~vww.uscch.ora/hishopsldirectivcs.shtml,

lN WHNE.S1LWHI';,~·u~or, the parlics haw duly executed this Agreement effective as of the day and year first
above written.
 Carcist lfoalth Plan
 "Plan"
 Hy:
                           ~                                          ::~~~!7?-I:;;;~b ~. . _. ___
 Name:               AnnaTrat                                         Name:     _J().W)R6 _r_.,J)Dver-, fh:.H,E
 Title:
 Date:
                     CEO
                __;;_:;.;_;;__t;/~)~,     J-0-c-~--                   Title:

                                                                      Date
                                                                                ?res\c:\el/\t ~
                                                                                C?.?>~r.t:l \ \.'b
                                                                                                     C...t"'D


                                  /   r




O'CQnnorHqsplr:jl
Hc;,spil"I DRG :'vledic,N 01tly
\'. 06-llgg
r¢\•. 10.24 1?.ijl
                                                                 19
